Hammond, J.
This is an action of contract to recover a commission for selling real estate of the defendant, Effie M. Carson. *120The case was tried before a jury against her alone. At the trial the defence was that the plaintiff was not the agent of the seller, but the purchaser, and that even if he was the agent of the seller, he did not act in good faith towards her, but concealed from her the name of the real purchaser, and that such a concealment was of a material fact which it was the duty of the plaintiff, if he was acting as her agent, to communicate to her.
The court refused to rule that the plaintiff could not recover, and instructed the jury that, in order to recover, the plaintiff must show that he was employed by the defendant with the understanding that he should be paid for his services, and that in making the sale he acted in entire good faith towards her, and solely for her interest and not in the interest of any other person. Under these instructions the jury found for the plaintiff. The evidence although conflicting warranted the verdict, unless the defendant’s seventh request for a ruling should have been given, namely that, “ concealing the name of the real purchaser and substituting therefor the name of a fictitious purchaser was a failure to discharge that duty to the defendant which is essential to the plaintiff’s right to recover.”
It was not disputed at the trial that Delaney was the real purchaser; that Williams, so far as he appears in the transactian, acted simply for him, and that this was known to the plaintiff at and before the time of the sale and not to the defendant.
The question is whether, under the circumstances disclosed in this case, the failure of the plaintiff to communicate this informotion to the defendant was, as matter of law, a breach of good faith so as to preclude a recovery by the plaintiff.
The general rule is well settled that a broker must act with entire good faith towards his principal, and he is bound to disclose to his principal all facts within his knowledge which are or may be material to the matter in which he is employed, or which might influence the principal in his action ; and if he has failed to come up to this standard of duty he cannot recover. This rule has been frequently applied where the broker has concealed from the knowledge of his principal the fact that he was acting for both sides, as in- Farnsworth v. Hemmer, 1 Allen, 494, and similar cases, or that he was personally interested directly or *121indirectly in the transaction, as in Smith v. Townsend, 109 Mass. 500, and in Porter v. Woodruff, 9 Stew. 174; and the principle is applicable wherever the broker has an interest of any kind in the transaction antagonistic to that of his employer, or where he is so situated as to be subject to temptation to act adversely to his employer. Story, Agency, § 210. Alvord v. Cook, 174 Mass. 120. In every such case good faith requires that the principal should be informed of the facts.
The true identity of the purchaser also may be sometimes a material fact which ought to be known to the principal, since such knowledge might affect his action ; and illustrations of this are to be found in the reported cases.
In Young v. Hughes, 5 Stew. 372, for instance, it appeared that one Moore, who became the real purchaser, was at the time of the negotiations a tenant of the land to be sold; that he had had some prior agreement with the owner by which he had either agreed to buy, or had taken the refusal of, the property, at the price of $20,000 ; that he was desirous of buying, but believed that the owner might be unwilling to treat with him on as favorable terms as with a stranger. He therefore employed one Hughes to act for him; and the broker, who knew Moore’s motives and that Hughes was acting for him, introduced Hughes as an intending purchaser without disclosing to the owner, his principal, the fact that Hughes was acting for Moore. The principal contracted to sell to Hughes for $13,000. The court said that the failure to disclose Moore’s connection with the purchase was a breach of duty on the part of 'the broker.
Again, in Pratt v. Patterson, 112 Penn. St. 475, Harding, the real purchaser of the land, was desirous also of purchasing some land adjoining, and fearing that if it was known that he was the purchaser of the land in question the owners of such adjoin - ing land would advance the price, put forward one Nott, his clerk, as the purchaser. Harding was responsible financially, while1 his clerk had no means. The broker knew all this, but by an arrangement between him and Harding reported to his principal that Nott was the purchaser, and his name was put in the written contract of sale as such, and the name of the real purchaser was never communicated to the seller. The land was sold for $140,000, of which only $30,000 was to be paid in cash, *122and the remainder by the purchaser’s bond secured by a mortgage upon the land. The court held that this concealment by the broker precluded his recovery.
In each of these cases it is easy to see that the identity of the real purchaser proposed might have had a very marked influence upon the action of the principal. In the first case it might have induced him to stand out for a higher price, and in the last for a" better bond.
No doubt there are other situations in which, for financial or personal reasons, the identity of the purchaser may have a very material influence upon the seller, either to induce him to sell or to refrain from selling. On the other hand it is easy to conceive of cases where the identity of the purchaser is of no consequence to the seller, and can have no influence upon his action and can in no sense be regarded as a material fact.
In the case at bar the jury have found that the plaintiff acted solely for the interest of the defendant, and in no way in his own interest or that of Delaney or Williams. The sum obtained was that originally named by the defendant as the price she desired. No note or other security was given for the purchase money or any part thereof, but the full sum was paid in cash. The defendant therefore had no interest in the financial responsibility of the purchaser, and the identity of the purchaser, so far as that was concerned, was absolutely immaterial. In this respect the case plainly differs from cases like Pratt v. Patterson, ubi supra.
It further appears that neither the defendant nor her husband had any remaining business property in the town. It does not appear that she was interested in any other property whatever which might in any degree be affected by the occupancy or ownership of the property sold. Nor does it appear that there had been any prior dealings between the defendant and Delaney about the property, nor even that she knew or cared to know either Delaney or Williams. Nor does it appear that Delaney’s desire to conceal his name was for the purpose of procuring the property at a lower rate, or that it had any connection whatever with the defendant’s interests in the transaction, nor that the plaintiff supposed, or had any reason to suppose, that it had any such connection. Nor was it a matter in which the plaintiff had *123any interest whatever. And even now it is not suggested by the defendant in what way or for what purpose it was of any interest to her to know beforehand that Delaney and not Hughes was the real purchaser, or how the knowledge of such a fact was or could be useful or beneficial to her, or would or could have influenced her in her decision.
Under the circumstances we think it cannot be said as matter of law that the identity of the real purchaser was a material fact which should have been communicated to the defendant, and that in concealing it from her the plaintiff was guilty of such a breach of good faith as to preclude a recovery by him.
The first and seventh requests therefore were rightly refused. There appears no error in the manner in which the court dealt with the other requests. Exceptions overruled.